Title: Enclosure: Horatio Sharpe to Robert Dinwiddie, 30 March 1756
From: Sharpe, Horatio
To: Dinwiddie, Robert

 

Sir
Annapolis [Md.,] March 30th 1756

I send this to acquaint You with an unhappy Affair that I am told has lately happened at the Mouth of Conegochiege within this Province; I have my information only from Report, but by what I can learn there was a Party of Colonel Washington’s Regiment posted somewhere in Virga opposite the place abovementioned; Lieutenant Gordon who commanded it on some Account or other came over into Maryland & falling into a Fray of which I cannot learn any thing particular, was killed by an Inhabitant of this Province who was thereupon apprehended but thro the Ignorance of a County Justice was soon after admitted to Bail. As soon as I was advised thereof I ordered a Provincial Warrant to be instantly issued requiring the Sheriff of Fred. County where the Fact was committed to take the Offender into Custody & carry him before a Provincial Magistrate, to be dealt with according to Law & to take his Tryal at the next Assizes for the County which will be held at Frederick Town the 5th of May next: when the Attorney General will be sent up to prosecute: You will therefore be pleased to direct the Surviving Officer of the abovementioned Party to order such Soldiers or other Inhabitants of Virginia as may have been Witnesses to this unhappy Accident to attend at the Assizes & give their Evidence. In case such witnesses should be afraid of being molested (of which however I think they have not the least reason to be apprehensive) they shall on the Officer’s making Application either to the Court or myself have a Protection which Your Honour will be pleased to signify to him that whatever might be the Issue of the Tryal, there may not be the least room given any Person whatsoever to insinuate hereafter that every Step was not taken to bring the Criminal to Condign Punishment. Your Honour will I hope be persuaded that every Measure shall be taken by this Government that is agreeable to Law & Justice; & beleive that I am with great Respect Sir Your most humble & most obedt Servant

Horo Sharpe



P.S. A Copy of this Letter is sent to the Commanding Officer of the Virga Troops posted near the Mouth of Conegochiege.

